Simmons, C. J.
1. This court can not consider a ground of a motion for a new . trial complaining of the refusal to rule out evidence, when such evidence is not set out literally or in substance.
2. Whether the sentence imposed upon one convicted of crime is excessive is a question which can not be made by motion for a new trial.
Submitted. October 19, —
Decided November 11, 1904.
Accusation of fornication. Before Judge Hodges. City court of Macon. September 10, 1904.
Herman Brasch and John R. Cooper, for plaintiff in error.
William Brunson, solicitor-general, contra.
3. Where a mail is convicted of having lived in a state of fornication with a woman who is shown to have been known and called indifferently by two names, by one of which she is described in the indictment, the conviction will not be set aside'and a new trial granted on the ground that the other was in fact her real name.
4. The evidence was sufficient to authorize the judgment of the trial judge, to whom the case was submitted without the intervention of a jury.

Judgment affirmed.


All the Justices concur.